DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/09/2022 has been entered.

Response to Amendment
3.	The amendment(s), filed on 04/28/2022, have been entered and made of record. Claims 1-20 and 24-27 are pending. 

Allowable Subject Matter
4.	Claims 1-20 and 24-27 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6. 	 Regarding claim 1, the prior art does not teach or fairly suggest “…a first line coupled to one of the first source and the first drain of each of the first pixels; a second line coupled to one of the first source and the first drain of each of the second pixels, the second line being different from the first line; a third line coupled to the other of the first source and the first drain of each of the first pixels; voltage circuitry that is coupled to the third line and that supplies a first voltage and a second voltage different from the first voltage in a period in which the imaging device acquires an image data of an object, wherein the first pixels are arranged every n rows in the one of the columns, and the second pixels are arranged every n rows in the one of the columns, where n is an integer equal to or greater than two, the rows respectively having the first pixels being different from those respectively having the second pixels…” and used in combination with all of the other limitations of claim 1.

2. 	Claims 2-8, 24 and 27 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

3. 	 Regarding claim 9, the prior art does not teach or fairly suggest “…a second pixel different from the first pixel, the first pixel and the second pixel being located in the same column… a first line coupled to one of the first source and the first drain of the first pixel; a second line coupled to one of the first source and the first drain of the second pixel, the second line being different from the first line; voltage circuitry that is configured to supply a first voltage and a second voltage different from the first voltage to the other of the first source and the first drain of each of the first pixel and the second pixel in a period in which the imaging device acquires an image data of an object…” and used in combination with all of the other limitations of claim 9.


4. 	Claims 10-14 and 25 depend on allowable claim 9. Therefore, the dependent claims are also held allowable.

5. 	 Regarding claim 15, the prior art does not teach or fairly suggest “…a first pixel and a second pixel different from the first pixel, the first pixel and the second pixel being located in the same column… a first line coupled to one of the first source and the first drain of the first pixel;5 Reply to Office Action of February 7, 2022 a second line coupled to one of the first source and the first drain of the second pixel, the second line being different from the first line; first voltage circuitry that is configured to supply a first voltage and a second voltage different from the first voltage to the other of the first source and the first drain of the first pixel in a period in which the imaging device acquires an image data of an object, second voltage circuitry that is configured to supply the first voltage and the second voltage to the other of the first source and the first drain of the second pixel in a period in which the imaging device acquires an image data of an object…” and used in combination with all of the other limitations of claim 15.

6. 	Claims 16-20 and 26 depend on allowable claim 15. Therefore, the dependent claims are also held allowable.
7. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        05/18/2022